DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, directed to Figs 1-5 without traverse in the reply filed on 12/07/2021 is acknowledged. Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Accordingly, an action on the merits follows regarding claims 1-9, 16-20.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “the first terminal end of the front collar panel is positioned lateral to the first terminal end of the back collar panel, and wherein the second terminal end of the front collar panel is positioned lateral to the second terminal end of the back collar panel “ in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2,4-5, 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duncan (US 1696671)(hereinafter Duncan).
Regarding claim 1, Duncan teaches an upper body garment (fig 1) comprising:
a front portion and a back portion that together define at least a neck opening (figs 1, 2 a front and a back portion of the shirt comprising a neck opening);

a back collar panel (5) having a superior edge (5a), an inferior edge (a lower edge), a first terminal end, and a second terminal end (5b), the inferior edge of the back collar panel affixed to a back side of the neck opening (fig 1), wherein the first terminal end of the front collar panel is in an overlapping relationship with the first terminal end of the back collar panel at a first side of the neck opening, and wherein the second terminal end of the front collar panel is in an overlapping relationship with the second terminal end of the back collar panel at a second side of the neck opening (figs 1-3).
Regarding claim 2, Duncan teaches the first terminal end of the front collar panel is at least partially detached from the first terminal end of the back collar panel, and wherein the second terminal end of the front collar panel is at least partially detached from the second terminal end of the back collar panel (column 2, lines 70-80, the closure strip 7 overlying the ends of the back panel, extending from one shoulder to the other of the garment and being secured along the edge of the top opening, so that the back collar and the front collar may be stretched to conform to size and shape of the top opening 3 when it is straightened out to pass over the head of the wearer).
Regarding claim 4, Duncan teaches the first terminal end (7a) of the front collar panel is positioned lateral to the first terminal end (5b) of the back collar panel, and wherein the second terminal end (7a) of the front collar panel is positioned lateral to the second terminal end (5b) of the back collar panel (figs 1-2).
Regarding claim 5, Duncan teaches the front portion and the back portion of the upper body garment are formed from a first material having a first stretch characteristic (column 1, lines 1-3, the shirt is of knitted fabric), and wherein the front collar panel and the back collar panel are formed from a second material having a second stretch characteristic (column 1, lines 49-50, column 2, lines 66-67, the front collar and back collar formed of ribbed knitted fabric).
Regarding claim 7, Duncan teaches the second material comprises a knit material having a plurality of ribbed knit structures (column 1, lines 49-50, column 2, lines 66-67, the front collar and back collar formed of ribbed knitted fabric).
Regarding claim 8, Duncan teaches a longitudinal axis of each rib of the plurality of ribbed knit structures is oriented generally perpendicular to the superior edge of the respective front collar panel and the back collar panel (figs 1,2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Duncan (US 1696671).
Regarding claim 3, Duncan does not explicitly teach the first terminal end of the front collar panel is positioned medial to the first terminal end of the back collar panel, and wherein the second terminal end of the front collar panel is positioned medial to the second terminal end of the back collar panel. However, Duncan teaches the first terminal end (7a) of the front collar panel is positioned lateral to the first terminal end (5b) of the back collar panel, and wherein the second terminal end (7a) of the front collar panel is positioned lateral to the second terminal end (5b) of the back collar panel (figs 1-2). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to switch the position of the front collar and the back collar of Duncan for the benefit of providing aesthetic design for the shirt. It is noted that rearrangement of the front collar and the back collar would provide the same stretch and would not have modified the operation of the shirt.
Claims 6, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Duncan (US 1696671), further in view of Becton (US 20140047614)(hereinafter Becton).
Regarding claim 6, Duncan does not explicitly teach the second stretch characteristic is greater than the first stretch characteristic. However, in the same field of endeavor, Becton teaches the upper body garment is formed from a first material having a first stretch characteristic (para [0018], the sweatshirt is formed from woven, or napped fabric structure, such as fleece), wherein the collar is formed from a second material having a second stretch characteristic (para [0019], the collar 140 is formed from knit-ribbed band), wherein the second 
Regarding claim 16, Duncan teaches  an upper body garment (fig 1) comprising:
a front portion and a back portion that together define at least a neck opening (figs 1, 2 a front and a back portion of the shirt comprising a neck opening);
a front collar panel (7) having a superior edge (an upper edge), an inferior edge (a lower edge), a first terminal end and a second terminal end (7a), the inferior edge of the front collar panel affixed to a front side of the neck opening (figs 1,2, column 2, lines 73-75); and
a back collar panel (5) having a superior edge (5a), an inferior edge (a lower edge), a first terminal end, and a second terminal end (5b), the inferior edge of the back collar panel affixed to a back side of the neck opening (fig 1), wherein the first terminal end of the front collar panel is in an overlapping relationship with the first terminal end of the back collar panel at a first side of the neck opening, and wherein the second terminal end of the front collar panel is in an overlapping relationship with the second terminal end of the back collar panel at a second side of the neck opening (figs 1-3).
Duncan teaches the front portion and the back portion of the upper body garment are formed from a first material having a first stretch characteristic (column 1, lines 1-3, the shirt is of knitted fabric), and wherein the front collar panel and the back collar panel are formed from a second material having a second stretch characteristic (column 1, lines 49-50, column 2, lines 
Regarding claim 17, Duncan teaches the second material comprises a knit material having a plurality of ribbed knit structures (column 1, lines 49-50, column 2, lines 66-67, the front collar and back collar formed of ribbed knitted fabric).
Regarding claim 18, Duncan teaches a longitudinal axis of each rib of the plurality of ribbed knit structures is oriented generally perpendicular to the superior edge of the respective front collar panel and the back collar panel (figs 1,2).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Duncan (US 1696671), further in view of Hunter (US 5896578)(hereinafter Hunter). 
Regarding claim 9, Duncan does not teach the inferior edge of the back collar panel comprises a first segment that extends inferiorly from the first terminal end of the back collar panel to a vertex and a second segment that extends inferiorly from the second terminal end of . 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Duncan (US 1696671), further in view of Becton (US 20140047614), further in view of Okuno(US 5584197)(hereinafter Okuno).
Regarding claim 19, Duncan teaches the ends 7a of the front collar 7 die away at the shoulder portions 4 and 4a, the lower edge of the front collar 7 is secured to the edge of the neck opening 3 (column 2, lines 70-75). Ducan does not clearly teach a first shoulder seam and a second shoulder seam. However, in the same field of endeavor, Okuno teaches the front body and the back body are abutted against each other and connects the front body and the back body at shoulders and knit a collar along the circumference of a neck hole (column 4, lines 60-65), wherein the first terminal end of the back collar panel is positioned adjacent to the first shoulder seam, and the second terminal end of the back collar panel is positioned adjacent to the second shoulder seam (fig 9) . It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shoulder portion 4 of the shirt of Duncan with the shoulder seam and the terminal ends of the back collar adjacent to the shoulder seams as taught by Okuno for the benefit of connecting a front portion to a rear portion of the shirt. Then .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Duncan (US 1696671), further in view of Becton (US 20140047614), further in view of Hunter (US 5896578).
Regarding claim 20, Duncan does not teach the inferior edge of the back collar panel comprises a first segment that extends inferiorly from the first terminal end of the back collar panel to a vertex and a second segment that extends inferiorly from the second terminal end of the back collar panel to the vertex to form a V shape. However, in the same field of endeavor, Hunter teaches an inferior edge of the back collar panel 44 comprises a first segment that extends inferiorly form the first terminal end of the back collar panel 44 to a vertex and a second segment that extends inferiorly from the second terminal end of the back collar panel 44 to the vertex to form a V-shape (fig 3). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shape of the back collar of Duncan with the V-shape vertex as taught by Hunter for the benefit of providing more stretchability at the neck opening corresponding to the lower side of the person’s shoulder blade.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/U.T.N./Examiner, Art Unit 3732   
                                                                                                                                                                                                     
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732